Citation Nr: 1206226	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability, to include degenerative joint disease of the left knee.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the RO that, in pertinent part, declined to reopen claims for service connection for a back disability and for a left knee disability, on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In December 2009, the Board found that new and material evidence had not been received, and denied the Veteran's applications to reopen claims for service connection for a back disability and for a left knee disability.

The Veteran appealed the December 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Memorandum Decision, the Court reversed the Board decision and remanded the case to the Board for further proceedings.  Thereafter, the case was returned to the Board, consistent with the Court's decision. 

The appeal is REMANDED to the RO.  VA will notify the Veteran and his attorney when further action is required.


REMAND

As noted above, the Court found that the Board erred in denying reopening of the Veteran's claims for service connection for a low back disability and for a left knee disability.  Consistent with the Memorandum Decision, each of the now reopened claims is remanded to the RO for adjudication and to complete development, as appropriate.

The Court's having found evidence regarding the Veteran's claims for service connection to be new and material under 38 C.F.R. § 3.156(a), and having resultantly reopened the claims, it is now incumbent upon the RO to adjudicate the claims on their underlying merits-i.e., on a de novo basis.  It would be potentially prejudicial to the Veteran for the Board to adjudicate the claims for service connection for a low back disability and for a left knee disability in the first instance, unless specifically granting each claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Generally, an appeal must be remanded for RO consideration unless there is a waiver from the Veteran; or no prejudice would result from the Board's immediate adjudication of the claims.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, the Veteran's attorney specifically requested that the case be remanded to the RO for adjudication, in compliance with the Memorandum Decision.

Moreover, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  As referenced in the Memorandum Decision, VA's duty to assist by providing a nexus medical examination has been triggered.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should complete any additional development deemed appropriate, to include obtaining nexus medical examinations; and then readjudicate each of the reopened claims on appeal for service connection for a low back disability and for a left knee disability. 

2. If the benefits sought are not fully granted, the RO must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order. 

No action is required of the Veteran and his attorney until they are notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



